Citation Nr: 9918680	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1958 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for an inguinal 
hernia.  In April 1998 this matter came before the Board and 
was remanded to the RO to schedule the veteran for a hearing 
before a local hearing officer at the RO.  In July 1998 the 
veteran testified at a hearing at the RO.  In April 1999 the 
veteran requested a hearing before a Member of the Board in 
Washington, D.C.  The record reflects that a hearing was 
scheduled in June 1999, but the veteran subsequently withdrew 
his request for that hearing. 

FINDING OF FACT

The veteran's claim for service connection for a left 
inguinal hernia is accompanied by appropriate evidence and 
his claim is plausible.  


CONCLUSION OF LAW

The claim for service connection for left inguinal hernia is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  As explained below, the 
Board finds that the appellant's claim for service connection 
is well grounded.

Service medical records obtained by the RO, including the 
veteran's induction examination in February 1958, show no 
complaint of or treatment for any type of hernia during 
service.  The Board notes that these service medical records 
did not include a service separation examination.  

In September 1998, along with his substantive appeal (Form 
9), the veteran submitted what appears to be a copy of the 
first page of his Report of Medical Examination upon 
separation from service, conducted in December 1959.  
Clinical evaluation of the veteran's abdomen and viscera in 
December 1959 (including an evaluation for the presence of 
hernia) found a small hernia on the left.  On VA examination 
in April 1960, the veteran reported that when he was released 
from service he was told that he had a hernia on the left.  
Examination revealed that he had moderate enlargement of the 
inguinal rings, with a slightly greater enlargement on the 
left than the right, but no evidence of a true inguinal 
hernia was found.  Examination of the digestive system 
revealed no herniations were present.  A private physician 
has now diagnosed the veteran as having a left inguinal 
hernia.  Under the circumstances, the veteran's claim for 
service connection is plausible.


ORDER

The claim for service connection for a left inguinal hernia 
is well grounded; to this extent the appeal is granted.


REMAND

Because the veteran has satisfied his burden of presenting a 
well-grounded claim, the VA has a duty, pursuant to 
38 U.S.C.A. § 5107(a), to assist him in developing the facts 
pertinent to the claim.  The Department of Veterans Affairs 
(VA) has a duty to assist the veteran in the development of 
facts pertaining to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board of Veterans' Appeals (Board) must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist the 
veteran includes the obligation to obtain ongoing treatment 
records while a claim is pending.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thus, any additional relevant medical 
records should be secured.

In November 1996 the veteran filed a claim for service 
connection for a left side hernia, claiming that the hernia 
was found while he was on active duty and had recently 
worsened.  He claimed that he planned to go to the Salem VA 
medical center (VAMC) for treatment and possible surgery in 
the near future.

The veteran submitted a letter, dated in December 1996, from 
James F. Redington, M.D.  Dr. Redington indicated that the 
letter was written at the veteran's request, in order to 
outline his long history of hernia symptoms.  It was noted 
that the veteran had a moderate indirect left inguinal 
hernia.  He reportedly first became aware of the hernia 
during an examination at the time of his discharge from 
service.  He also reported that on entering service no 
mention was made of a hernia.  It was noted that Dr. 
Kanithanon, a surgeon, reportedly found the hernia again 
several years ago.  Dr. Redington certified that the hernia 
was present and should be repaired before it got larger.

In July 1998 the veteran testified at a hearing at the RO.  
He testified that he first sought treatment for a hernia in 
approximately 1990.  He indicated that he had some pain from 
the hernia in 1990, but he finally had an operation on the 
hernia because it had protruded and he could not stand the 
pain.  He indicated that the surgery was performed at the VA.  
The record reflects that the RO has not yet obtained these 
records.  The Board notes that since the RO has been put on 
notice of the existence of such records which may contain 
information to support the veteran's claim, and because VA 
records are constructively of record, they must be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the veteran submitted several 
private treatment records from Dr. Kanithanon and Dr. 
Redington, dated from 1986 to 1995.  On several occasions it 
was noted that the veteran had a hiatal hernia, but there was 
no mention of an inguinal hernia.  Hence, it appears that 
there may be additional treatment records from both doctors, 
which should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
left inguinal hernia since his separation 
from service.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete and current treatment 
records from Dr. Kanithanon and Dr. 
Redington.

2.  The RO also should obtain complete 
and current treatment records for the 
veteran from the Salem VAMC, including 
any records pertaining to the reported 
surgery performed on his left inguinal 
hernia.  

3.  Following the completion of the 
above requested development, the veteran 
should be scheduled for a VA examination 
to determine whether he currently has an 
inguinal hernia or residuals thereof.  
The claims folder, including any 
additional treatment records 

associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any inguinal hernia identified 
after service is related to the left 
hernia that was noted on his service 
separation examination in 1959.  The 
examiner should explain the rationale 
for any opinion expressed.

4.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


